DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 10 has been amended.  Claims 1-13 are pending in the instant application.

Response to Amendment
The Amendments by Applicants’ representative Toni-Junell Herbert filed on 04/12/2022 has been entered.  

Response to Arguments/Amendments
Specification
 
Applicant’s amendment to the title of the present Application obviates the objection.  The objection is hereby withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 10 obviates the rejection.  The rejection is hereby withdrawn.

Reasons for Allowance
The present invention is drawn to a compound of formula (I) 
    PNG
    media_image1.png
    131
    372
    media_image1.png
    Greyscale
, or a salt thereof according to claim 1; a composition comprising a biologically active ingredient,
particularly an agrochemical active ingredient, and a compound of claim 1; a tank-mix formulation comprising a compound of claim 1; a method of controlling pests comprising applying the agrochemical composition of claim 8 to said pests or to a locus of said pests; and 
a method of making an agrochemical composition according to claim 8, comprising combining a biologically active ingredient and a compound of formula (1), or a salt thereof.  The special technical feature is the compound of formula (I).   

The closest prior art, WO 03/076415 (“the `415 publication”), discloses a pesticidal compound of formula (1) 
    PNG
    media_image2.png
    120
    205
    media_image2.png
    Greyscale
wherein R1 is C3 -C7 alkynyl; R2 is hydrogen, halogen, or C1–C3 alkyl; and R3 is C1–C8 alkyl that may be substituted with halogen or C1–C3 alkoxy, or C3–C6 cycloalkyl--(that may be substituted with halogen or C1–C3) C1–C3 alkyl.  However, the `415 publication does not teach and/or suggest instantly claimed compound of formula (I) 
    PNG
    media_image3.png
    97
    258
    media_image3.png
    Greyscale
 according to claim 1, wherein  R1 is selected from C4-C20-alkyl and C4-C20-alkenyl.  Mariano et al., ENVIRONMENTALCHEMISTRYLETTERS, (2013), 12(1), p. 85-95, fails to suggest modifying the `415 publication toward the pending claims 1-13. 
 

Conclusions
Claims 1-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731